Case 1:20-cv-02585-GPG Document 7 Filed 08/31/20 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No. 20-cv-02585-GPG


KENNETH GLAD,

       Petitioner,

v.

BILL ELDER, In his Official Capacity as El Paso County Sheriff, and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO, 1

       Respondents.



                        ORDER TO FILE PRELIMINARY RESPONSE


       Petitioner Kenneth Glad currently is detained at the El Paso County Jail in

Colorado Springs, Colorado. Petitioner through counsel, has filed an Application for a

Writ of Habeas Corpus Pursuant to 28 U.S.C. ' 2241. He has paid the $5 filing fee.

       As part of the preliminary consideration of the Application in this case, the Court

has determined that a limited Response is appropriate. Respondent Attorney General

also is directed pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the

United States District Courts to address the affirmative defenses of timeliness under 28

U.S.C. ' 2244(d) and/or exhaustion of state court remedies that apply either to ' 2254




1 The Attorney General for the State of Colorado will be included as a named respondent for the
purpose of service of this Order and for response.

                                                  1
Case 1:20-cv-02585-GPG Document 7 Filed 08/31/20 USDC Colorado Page 2 of 3




actions or to ' 2241 actions. If Respondent Attorney General does not intend to raise

either of these affirmative defenses, Respondent Attorney General must notify the Court

of that decision in the Response. Respondent Attorney General may not file a

dispositive motion as a Preliminary or Pre-Answer Response, or an Answer, or

otherwise address the merits of the claims in response to this Order.

       In support of the Response, Respondent Attorney General should attach as

exhibits all relevant portions of the state court record, including but not limited to copies

of all documents demonstrating whether this action is filed in a timely manner and/or

whether Petitioner has exhausted state court remedies.

       Petitioner may reply to the Response and provide any information that might be

relevant to the classification of this action and the one-year limitation period under 28

U.S.C. ' 2244(d) and/or the exhaustion of state court remedies. Petitioner also should

include information relevant to equitable tolling, specifically as to whether he has

pursued his claims diligently and whether some extraordinary circumstance prevented

him from filing a timely habeas action in this Court as is necessary in response to

Respondent=s briefing regarding the classification of this action. Accordingly, it is

       ORDERED that Clerk of the Court is directed to include the Attorney

General of the State of Colorado as a named respondent for the purpose of

service of this Order and for response. It is

       FURTHER ORDERED that within twenty-one days from the date of this

Order Respondent Attorney General shall file a Preliminary Response that complies

with this Order. It is

                                              2
Case 1:20-cv-02585-GPG Document 7 Filed 08/31/20 USDC Colorado Page 3 of 3




       FURTHER ORDERED that within twenty-one days of the filing of the

Response Petitioner may file a Reply, if he desires. It is

       FURTHER ORDERED that if Respondent Attorney General does not intend to

raise either of the affirmative defenses of timeliness or exhaustion of state court

remedies, Respondent must notify the Court of that decision in the Response.

       Dated: August 31, 2020

                                          BY THE COURT:

                                           s/Gordon P. Gallagher
                                          United States Magistrate Judge




                                             3
